DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 14-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/12/2022.
Applicant’s election without traverse of the invention of Group I (claims 1-13) in the reply filed on 05/12/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/12/2019 has been considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the Abstract has legal pharesology such as “comprising” and “means”.  The Abstract is also less than 50 words.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10  recites the limitation "the auger" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, this limitation is interpreted as “the conveyance means”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim limitation “conveyance means for delivery”, “delivery means” “air supply means” and “means to feedback the tally” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it follows the 3-prong analysis and so 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is invoked.
	A claim limitation will be presumed to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, if it meets the following 3-prong analysis: the claim limitations must use the phrase “means for” or “step for;”, the “means for” or “step for” must be modified by functional language; and the phrase “means for” or “step for” must not be modified by sufficient structure, material, or acts for achieving the specified function. (MPEP 2181)
	Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 8 and 9 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the conveyance means for delivery is an auger or conveyer belt (page 18, 2nd paragraph), the delivery means is conveyer belts/assemblies and chutes (with conveyance by gravity or by mechanical means) (page 19, 1st paragraph), the air supply means is an air blower (page 17, section j), and the means to feedback is a feedback circuit (page 19, 2nd paragraph).   
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Berberet et al. (US Patent Publication No. 2013/0260446 A1).


    PNG
    media_image1.png
    722
    468
    media_image1.png
    Greyscale
In regard to claim 1, Berberet et al. disclose a system for converting organic waste into compost (e.g. a device for transforming refuse into compost) [Abstract; Fig. 3] comprising
a) a hopper (e.g. top portion of the first chamber 24) for receiving raw organic waste (e.g. refuse) comprising a lid (e.g. first opening 30), openable during raw organic waste tipping and closable (e.g. for receiving, first opening door, illustrated in Fig. 3 (30)) [0028];
b) an organic waste conveyance means  (e.g. gravity fed to a wheel mounted to a shaft; auger 70) [0046] for delivery of the raw organic waste from the hopper (24) to a shredder (shearing device 108) [0055];
c) a shredder (shearing device 108) for resizing the raw organic waste to a selected, desired reduced particle size (e.g. minimizing the size of the ground refuse) [0056], to form shredded organic waste;
d) an intermediary delivery container for collecting the shredded organic waste  (e.g. lower container sealed by door) [Fig. 4];
e) a composting unit (e.g. second chamber 26) comprising an enclosable composting chamber comprising a top, a bottom, a first end, a second end and two opposing sides [Fig. 1; Fig. 3; [0029] [0030], wherein the composting chamber comprises, on its top surface, an organic matter waste entry portal (34) and also comprises, at the bottom of the composting chamber, at least one compost exit port (46 [0029; 0034]);
f) a delivery means to align the intermediary delivery container (e.g. lower container) with the entry portal on the top surface of the compositing unit (34), where the delivery is by gravity through the V-shaped opening [Fig. 3];
g) a sealable collection chamber (e.g. curing chambers 150 on platform 152) disposed under the composting chamber [Fig. 4], aligning with the compost exit portal [0089], said collection chamber comprising at, at least one end thereof (152), a door for access therein (e.g. mounted to the second chamber 26) [0092];
h) a collection bin (e.g. container) of a size and dimension to fit entirely within the collection chamber and removable therefrom when full of compost [Fig. 2; 0089];
i) an air supply means (blower 42) for introducing controlled air into the composting chamber to aid in the decomposition of the organic material [0035], comprising blowers and appropriate piping/ducting (e.g. air is pushed from the fresh air intake 38 through each of the plurality of vents 48) [0035];
j) a rotating gate between the compost exit portal and the collection chamber providing intermittent closing the of the composting chamber and opening of the compositing chamber for transference of compost from the composting chamber to the collection bin there below a (e.g. a rotating gate (partition 34)) that closes off the exit portal that allows compost to be transferred to the curing containers, i.e. the collection bin (Fig. 3; [0040]; [0088]); and
k) a biofilter to mitigate odors and emissions from the processing chamber by the air supply system [0125].

Berberet et al. does not explicitly disclose a composting chamber comprising a plurality of spaced, closable, organic matter waste entry portals. Instead, Berberet exemplifies one organic matter waste entry portal (34) in the Figures. Although the reference did not disclose a plurality of entry portals, the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of entry portals into the composting chamber to avoid clogging when only a single entry port is used.

In regard to claims 2-3, Berberet et al. disclose wherein the composting chamber is substantially rectangular and wherein the bottom of the chamber is being interpreted as having a V-shape [Fig. 1; Fig. 3].

In regard to claim 4, Berberet et al. disclose wherein the collection chamber has additional service doors (e.g. partition 34) [0029-0030]. 

In regard to claim 5, Berberet et al. disclose wherein the partition or door (partition 34) is automatically actuated [0029] by the processor (processor 36; [0030]) and therefore is activated by the sensor which is also connected to the processor.  

In regard to claim 6, Berberet et a. disclose wherein the door opens in 90 degree increments [Fig. 3].

In regard to claim 9, Berberet et al. disclose wherein two air inlets (inlet 38, conduit 44; Fig. 4) provide air flow into the top and bottom of the composter [0032].

In regard to claim 10, Berberet et al. disclose a conveyance means  (e.g. gravity fed to a wheel mounted to a shaft; auger 70) [0046] for delivery of the raw organic waste from the hopper (24) which is fully capable of drawing organic matter down a length of the composting chamber and preventing clogging of the organic matter at the organic matter entry portal.

In regard to claim 11, Berberet et al. disclose a sensor (e.g. load sensor) which is being interpreted as a volume sensor that sends a signal back to the processor and is being interpreted as a feedback-loop [0029; 0030; 0078; 0094].

In regard to claim 13, Berberet et al. disclose an apparatus comprising a multi-tooth rotary grinder capable of reducing the size of refuse into a uniform particle in size and dimensions [0044].

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Berberet et al. (US Patent Publication No. 2013/0260446 A1) in view of Downey et al. (US Patent Publication No. 2002/0189084 A1).
In regard to claims 7-8, Berberet et al. does not explicitly disclose a gate sensor.

Downey et al. disclose a device for sensing and dispensing tube cores (Abstracts) that for claims 7 and 8 includes using a gate proximity sensor (sensor 102) to detect when the gate is closed or opened [0037].  This sensor sends a feedback signal to a controller (controller 8) to indicate that the gate is open [0038].  This controller is fully capable of keeping a log of the number of times the gate is opened and/or closed.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the sensor and controller described by Downey within Berberet’s device in order to make the system aware of when the gate is open. One of ordinary skill in the art would have been motivated to do so in order to have the sensor detect the predetermined opening of the gate in order to stop movement of the gate [0055].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Berberet et al. (US Patent Publication No. 2013/0260446 A1) in view of Iijima et al. (US Patent Publication No. 2017/0348741 A1).

	In regard to claim 12, Berberet does not explicitly teach a light sensor across a width of the composting chamber, adjacent to the top.

	Iijima discloses a carbonizing furnace for improving the combustion efficiency of gas generated during the combustion of organic waste [Abstract] that for claims 12 and 13 includes a level sensor (sensor 28d) that is a reflection type sensor [0149] and can be a transmission sensor.  While not specifying that the sensor is a receiver from a light source, the transmission sensor implies that this may be the structure of the sensor.  Furthermore, such sensors are conventional within the biological arts.
While coming from a different field of endeavor, Iijima is analogous art in that the reference solves the same problem of indicating when a container or a portion of the vessel is full with organic waste. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the conventional sensor of  Iijima within Berberet’s apparatus in order to obtain the predictable result of determining the level of waste within the container. One of ordinary skill in the art would have been motivated to do so in order to determine the amount of waste deposited within the device [0149].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                                        July 26, 2022